Citation Nr: 9907040	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-13 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder on 
a secondary basis.

2.  Entitlement to service connection for a disorder of the 
knees on a secondary basis.

3.  Entitlement to service connection for a disorder of the 
hips on a secondary basis.

4.  Entitlement to service connection for a disorder of the 
bowel and bladder on a secondary basis.


REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims seeking entitlement to 
service connection for a disorder of the back, knees and 
hips, all claimed as secondary to the service-connected 
frozen feet.  

By a subsequent rating action, which was contained in an 
August 1998 Supplemental Statement of the Case (SSOC), the RO 
also denied the veteran's claims for service connection for 
disorders of the bowel and bladder as secondary to the 
service-connected frozen feet.  Since these disabilities were 
discussed in the SSOC issued on that date, and since the 
veteran's representative has submitted a Statement in Support 
of the Claim in September 1998, which made reference to this 
SSOC, the Board will liberally construe the September 1998 
statement as timely filed Notice of Disagreement (NOD) as 
regards the bowel and bladder claims.  Moreover, the Board 
observes that the veteran, by and through his representative, 
has also submitted a January 1999 correspondence, which meets 
the requirements for a timely Substantive Appeal with respect 
to these two claims; and, hence, the claims for service 
connection for disorders of bowel and bladder on a secondary 
basis are in proper appellate status before the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) (citing 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202 ("[p]roper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal")); 
see generally Archbold v. Brown, 9 Vet. App. 124, 132 (1996).


FINDING OF FACT

There is no competent medical evidence of record which shows 
that the veteran's disorders of the back, knees, hips, 
bladder and bowel were present at separation from service, or 
were either caused or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

The veteran's claims for service connection for disorders of 
the back, knees, hips bladder and bowel, also claimed as 
secondary to the service-connected bilateral frozen feet, are 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has established entitlement to service connection 
for bilateral frozen feet, currently rated as 10 percent 
disabling.

The information of record reflects that the veteran's service 
medical records were apparently destroyed by the fire at the 
National Personnel Records Center.  The only available 
service medical record consisted of a June 1946 separation 
examination report, which revealed that physical examination 
of feet was normal, as were the musculoskeletal and genito-
urinary systems.

Private medical records dated between February 1982 and 
September 1987 reflect that in April 1982, the veteran 
received treatment for a sore and swollen left knee.  In 
August 1982, he complained that the spots on his back were 
still sore.  When he was seen in October 1984, the veteran 
was found to have a non-healing lesion on the left foot.  He 
continued to complain that the foot was painful and sore in 
November 1984, and February 1985, respectively, for which 
medication was provided.

The veteran was admitted to the Hendrick Medical Center in 
November 1987, with a chief complaint of a lesion on the left 
foot.  A review of systems was essentially negative.  The 
pathological testing showed a malignant melanoma, arising 
from a junction nevus of the left foot.  The veteran 
underwent amputation of the great toe of the left foot.  
Subsequent pathological testing conducted in January 1988, 
showed a small lesion of lentigo simplex, and no evidence of 
residuals or recurrent melanoma.

The VA examined the veteran for compensation purposes in 
August 1988.  At that time, he reported the amputation of the 
toe, which was cancerous.  He indicated that a doctor had 
told him that it probably related back to when the veteran's 
feet and legs were frozen during service.  The diagnoses 
included an unremarkable general physical examination; and 
postoperative status partial amputation of the left foot for 
melanoma by history, with no documentary records available 
for review.  Following a VA orthopedic examination in August 
1988, the examiner's opinion was of an amputated great left 
toe, and that the feet were otherwise normal.

In a private medical statement, dated January 1992, the 
physician indicated that following examination, the veteran 
was found to have circulatory problems of both feet.  The 
physician felt the circulatory problems were caused from the 
cold injuries (frostbite) that the veteran had sustain during 
service.  Along with this statement was a an assessment 
prepared by a local podiatrist, which indicated surgical 
treatment for severe hammer toes of the left foot.

A VA examination of the feet was performed in June 1992, the 
results of which included diagnoses of amputation of the left 
great toe and metatarsal, a history of malignant melanoma of 
the left great toe, and a history of frostbite.

He was again hospitalized from September to October 1996.  At 
that time, he reported progressively more severe pain and 
difficulty with the right knee.  This history had been 
present off and on for several years.  He recently had a fall 
on the right knee, which aggravated the symptomatology.  X-
ray films showed hypertrophic degenerative change in the 
patellofemoral joint lateral compartment of the right knee.  
He underwent a right total knee arthroplasty, which 
progressed uneventfully.  However, there was numbness of both 
legs, and examination on the third postoperative day showed 
no motor function of the right leg.  It was felt that the 
veteran might have had anterior spinal artery syndrome.  The 
final diagnoses were of severe degenerative joint disease of 
with genu valgum deformity of the right knee; status post 
right total knee  arthroplasty; and postoperative paralysis 
of the right lower extremity, etiology currently 
undetermined.

He was transferred to a rehabilitation center in October and 
November 1996, where it was noted that he was unable to walk.  
The history of the amputation of the left great toe resultant 
from a melanoma was reported.  After a review of the systems, 
the impression was status post right total knee arthroplasty 
complicated by paraparesis with severe paralysis of the right 
leg and to a lesser extent weakness of the left leg.  The 
etiology of his apparent spinal cord injury was unknown.  
During this course of rehabilitation, the veteran was also 
found to have a neurologic bladder and bowel, which required 
intermittent catheterization due to an inability to void and 
a daily bowel program due to an inability to spontaneous 
defecate.

Additional medical records reflect that, from November 1996 
to February 1997, the veteran underwent physical therapy 
primarily due to complications associated with the right knee 
replacement.  It was noted that the veteran had decreased 
control of the right lower extremity, and increased nerve 
pain in right lower extremity which demonstrated a positive 
sign for possible nerve return.  The therapy plan consisted 
of electrical stimulation, strengthening activities, and 
pain-reducing modalities for the lower back.

VA conducted a general medical examination of the veteran in 
February 1998.  A history of frozen feet, with resultant pain 
in the feet, was reported.  The veteran related that he had 
sustained a knee joint injury in 1996, for which he underwent 
right knee surgery.  He complained that he had difficulty 
voiding his urine, and that he had a history of loss of 
control of his bowel movements.  Physical examination, in 
relevant part, revealed no swelling, pain, or tenderness in 
the abdomen.  The urinary bladder was not distended at the 
time of examination.  There was a surgical scar over the 
medial aspect of the left foot, and there was an absence of 
the left big toe.  Scars over the right knee were reported.  
Examination of the bones and joints showed evidence of right 
knee surgery.  The right knee was diffusely swollen with 
swelling in the medial aspect of the knee.  There was no 
swelling, tenderness, pain, joint effusion or redness in the 
left knee.  The x-ray studies were interpreted as showing 
moderate hypertrophic degenerative changes and mild narrowing 
of L4 to L5; a total right knee replacement; and minimal 
osteoarthritic changes on the left knee.  The diagnoses 
included right leg weakness "2 degree" to L2, L3, L4, S1 
and S2 narrowing; root movement and peripheral neuropathy 
following the right knee prosthesis and surgery; and 
osteoarthritis of the left knee joint.  The diagnosis 
following the genitourinary examination was of a urinary 
tract infection secondary to frequent catheterization and 
retention of urine.

The veteran was furnished a joint examination by the VA in 
February 1998.  At that time, a history of a right knee 
injury was given.  On examination, the right knee was 
diffusely swollen, without tenderness or pain.  There was no 
acute pain on active or passive movements.  The veteran had 
difficulty using the right, and he could not bear weight with 
the right entire leg because of wasting of the muscles and 
weakness of the thigh and leg muscles on the right side.  
There was no pain or tenderness in both hips, and no local 
swelling.  Because of the right leg weakness, it was 
difficult to examine the right hip.  He was able to flex his 
body while sitting, and had difficulty touching his toes.  
Flexion at the right hip joint was to 90 degrees, and flexion 
at the left hip joint was to 110 degrees.  Abduction on the 
right side was passive movement to 35 degrees, and was 
passive adduction to 20 degrees.  There was restriction of 
movement, pain, or tenderness of the left hip and left knee 
joints.  The diagnoses included degenerative joint disease of 
the left knee joint, and a prosthetic right knee joint.

During a VA examination of the spine in February 1998, the 
examiner noted that there were no specific symptoms referable 
to the spine.  The veteran had no pain or stiffness in the 
back or neck.  There was no deformity, pain, or tenderness on 
movement of the cervical, dorsal, and lumbar segments of the 
spine.  X-rays of the lumbar spine showed moderate 
degenerative hypertrophic changes.  The diagnosis was 
negative joint disease of lumbar spine.

The veteran also was provided with a general medical 
examination in May 1998.  A history of an August 1996 work-
related injury to the right knee was reported.  Physical 
examination, in relevant part, disclosed that the veteran had 
a loss of lumbar curvature.  He was not able to do range of 
motion of the lumbar spine because he could not stand.  There 
was marked muscle wasting on the thighs and legs bilaterally.  
There was loss of knee and ankle jerks.  The left big toe was 
amputated.  On rectal examination, there was loss of 
sphincter tone; the prostate was enlarged; and the stool was 
negative for occult blood.  X-ray studies were interpreted as 
showing suspicious disc disease at L3-L4 and L4-L5, with 
evidence of hypertrophic degenerative changes of the lumbar 
spine; a right knee arthroplasty; a possible cyst at the 
right femoral neck, but otherwise normal.  X-rays of the left 
knee was negative.  The diagnoses included arthroplasty of 
the right knee; disc disease at L3-L4 and L4-L5; degenerative 
joint disease of the lumbar spine; neurogenic bladder 
dysfunction; neurogenic bowel dysfunction; and cyst of the 
right femoral neck.  The examiner opined that it was least 
likely that the veteran's fall in 1996 was due to his frozen 
feet.  He explained that the veteran had worked in the 
oilfields from 1944 to 1987, and that he did not fall until 
after his left big toe was amputated.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  
However, a claim for secondary service-connection, like all 
claims, must be well grounded.  Reiber v. Brown, 7 
Vet.App. 513 (1995).  Thus, as a preliminary matter, the 
Board must determine whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his claims must fail, and VA 
is not obligated to assist him in their development.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 91, 93 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1991); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that his claim is well grounded.  See 
Grivois v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. at 92; Tirpak v. Derwinski, 2 Vet.App. at 610-11.  
The Court has stated that the quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit, supra.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

In this case, the evidence of record does not show, nor does 
the veteran contend, that a disorder of the back, knees, 
hips, bladder, or bowel was present at the time of his 
separation from active duty service.  Instead, the veteran 
contends that service connection for the claimed disorders 
should be granted on a secondary basis.  In this regard, he 
maintains that his service-connected bilateral frozen feet 
caused each of these disorders.  Specifically, he argues that 
the frozen feet disorder caused him to lose a toe, resulting 
in loss of balance.  He further avers that a 1996 fall caused 
the right knee disorder, which was the basis of the back, 
hips, bladder, and bowel disorders.  

To determine if the veteran has presented plausible claims 
for service connection on a secondary basis, the Board must 
consider the medical evidence of record.  The Board notes 
that when the veteran was in a rehabilitation center 
subsequent to the 1996 surgery, the treating physician 
specifically noted that the etiology of the veteran's spinal 
cord injury and postoperative paralysis of the right lower 
extremity was unknown.  Moreover, when the VA examined the 
veteran for compensation purposes in May 1998, the examiner 
reviewed the history provided by the veteran, and conducted a 
detailed examination.  He then concluded that it was least 
likely that the 1996 fall was the result of the veteran's 
frozen feet.  In particular, he noted that the fall did not 
take place until after the veteran's toe was amputated, and 
after he spent a lengthy time in the oil fields, indicating 
no such loss of balance.  In this context, the Board must 
emphasize that service connection is not in effect for the 
amputation of the left great toe.

Moreover, as detailed above, the reports of VA and private 
medical treatment and examinations, dated between 1982 and 
1998, further indicate that the veteran has been diagnosed as 
having hypertrophic degenerative changes of the lumbar spine, 
degenerative joint disease of the right and left knees, a 
total right knee arthroplasty, a cyst of the right femoral 
neck, a urinary tract infection, and neurogenic bladder and 
bowel dysfunction.  Significantly, however, none the evidence 
of record contains a medical opinion indicating that the any 
of the veteran's current ailments have been caused or 
aggravated by his service-connected disability.  Thus, the 
Board is left with only the veteran's bare assertion that his 
ailments were caused or chronically worsened by his service-
connected bilateral frozen feet.  However, the veteran's is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra).

Accordingly, as with claims such as these, where the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence is required to fulfill the well 
grounded claim requirement of 38 U.S.C.A. § 5107 (a).  See 
Heuer v. Brown, supra.  Because the veteran cannot meet his 
initial burden by relying on his own opinion as to medical 
matters and he has submitted no cognizable evidence to 
support his claims, the claims for service connection for a 
disorder of the back, knees, hips, bladder and bower, also 
claimed as secondary to the service-connected bilateral 
frozen feet, are not well grounded and must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


ORDER

The claims for service connection for disorders of the back, 
knees, hips, bladder and bowel, also claimed as secondary to 
the service-connected bilateral frozen feet, are denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


